Citation Nr: 0526032	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than July 6, 1989 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from January 1943 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Providence, Rhode Island, Regional Office (RO) that in 
pertinent part granted TDIU effective October 28, 1996.

Following a remand by the Board, RO issued a rating decision 
in November 2002 that granted an earlier effective date for 
TDIU of July 6, 1989.  Appellant contends that an even 
earlier effective date is appropriate for TDIU, but a 
decision by the Board in March 2004 upheld the July 1989 
effective date.  Appellant thereupon appealed to the Court of 
Appeals for Veterans Claims (Court).

An order by the Court in July 2005 approved a joint motion 
for remand, vacated the Board's decision of March 2004, and 
remanded the case to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Careful review of the record, upon return of this case from 
the Court reveals that there are additional records that 
should be obtained prior to entry of a final decision in this 
case.

It is contended that there is a basis for an earlier 
effective date for a grant of a total rating.  Review of the 
record reveals that the assigned effective date was chosen as 
the first date he met the schedular criteria for a single 60 
percent rating, and that it was the first date it was 
factually ascertainable that he warranted a total rating.

Further review of the record reveals that a claim for a total 
rating had been pending since 1980.  Evidence at that time 
suggested that appellant had sought and been denied Social 
Security disability benefits in 1975.

As part of the current appeal a private vocational assessment 
was rendered.  In the history recorded on that document, it 
was noted that appellant was awarded Social Security 
disability benefits in 1977 and was getting them to this 
date.  The Social Security determination is not on file, nor 
have the medical records used in making that decision been 
requested.  It is conceivable that those records may provide 
a basis for concluding it was factually ascertainable he was 
entitled to a total rating from an earlier date given the 
open claim from 1980.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should take steps appropriate to 
obtain a copy of the Social Security 
Administration disability determination 
and the medical records used in making 
the award.  Appellant's assistance in 
obtaining these records should be 
solicited as needed.  As necessary, 
Social Security and/or appellant's lawyer 
at the time should be contacted in an 
effort to obtain pertinent information.  
The veteran should also be asked to 
provide any information he has concerning 
the award of these benefits.  If records 
are sought, but not obtained, all steps 
attempted should be clearly documented in 
the claims folders.

Thereafter, the RO should readjudicate the instant issue.  To 
the extent the benefits sought are not granted, appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




